Ingraham, P. J. (dissenting):
The plaintiff on February 21, 1911, had been in this country four years, having been born in Norway, and was a servant with a private family in New York city. An agent of the defendant came to the house at which plaintiff was employed and sold lots to the other servants in the house. He represented to the plaintiff that certain lots he had for sale were valuable, and when the plaintiff said she did not have much money, and did not care to invest money in the lots, he said that plaintiff would make so much money, it was such a good bargain, that after a year, if plaintiff wanted to sell, he would give her back the money at ten per cent; that they would guarantee her money back with ten per cent at least; that she need not be afraid for her money, she would not lose a cent of it; that all she would take a chance was to make money on it. On this statement the plaintiff signed the contract and paid her money. The conversation was partly in Swedish and partly in English, and the plaintiff did not understand all in English. The paper which plaintiff was induced by the defendant’s representative to sign was dated February 21, 1911, and by it defendant agreed to sell and plaintiff to purchase a lot in what was described as the property of the Park Terrace Company, in the borough of Queens, for $1,200; $120 to be paid on signing the contract, and $15 per month, with a provision that if plaintiff-should fail to make such payments, or any of them, when the same should become due, then the contract should be null and void and the amounts paid to the vendor should be forfeited to the vendor, at its option, as liquidated damages. There was nothing in this contract by which the plaintiff could get her money back, but a stringent forfeiture clause, or at the option of defendant, the balance should at once become due and pay*804able. At the time this contract was executed defendant’s agent gave plaintiff an instrument in writing which provided that if plaintiff desired to sell the property one year from date the lots will be sold at a profit of at least ten per cent; this was signed by the agent individually, so as not to bind the defendant.
The court found that the defendant’s agent represented to the plaintiff that if she would sign this contract the owners of the property thereby contracted and would be bound and obligated to resell the property at any time after the expiration of one year and return the money with ten per cent profit; that plaintiff relied on these representations in making the contract and in making these payments; that the representations were false and known to the agent to be false, and were made with intent to deceive. This was in the nature of a promise, but was a representation as to what rights the plaintiff would have under the contract he induced the plaintiff to sign, and which she supposed she was getting. Here was a woman who had been but a few years in this country, ■ with a limited knowledge of English, without knowledge of business or real estate transactions. She was induced by defendant’s agent to sign this contract on the representation that the vendor would pay her money back at the end of a year if she desired it, when the- contract contained no such provision, but forfeited all payments made, or made her at once liable for all the unpaid installments if she made any default in payments of an installment or interest or taxes. Considering the circumstances, the condition of the plaintiff and her limited knowledge of English, that she acted without advice of any kind, I think the finding of the Special Term is sustained by the evidence. It was an obvious fraud on this servant girl but a few years in this ' country to induce her to sign such a contract based upon the representation that it bound the vendor to return her her money with ten per cent profit at the end of a year. The action is not to recover damages for fraud, but to cancel a contract obtained from an ignorant woman in a menial position, by falsely representing that it gave her rights which it did not give. In such an action it is not necessary to prove damage. It is sufficient to show that the contract is not what it was represented and *805was obtained by the false representation, which was relied on, and which was known to be false when made. The contract having been obtained by the fraud of the agent representing the defendant, the defendant could not hold the plaintiff to the contract without adopting the means by which it was procured.
I think the judgment was right and it should be affirmed, with costs.
Judgment reversed, with costs, and complaint dismissed, with costs. Order to be settled on notice.